DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 05/13/2021 in response to the Non-Final Rejection mailed on 12/14/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-12 are pending.
4.	Claims 3-12 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 05/13/2021 in response to the Non-Final Rejection mailed on 12/14/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
6.	The IDS filed on 02/04/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 112(a)
7.	The written description rejection of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.

	RESPONSE TO REMARKS:  Beginning on p. 5 of applicant’s remarks, applicants in summary contend that as of the priority date of the claimed invention, one skilled in the art would reasonably believe that the present inventors had possession of the claimed variants as of the priority date of the present invention.  
	This argument is found to be not persuasive in view of the modified rejection set forth above.  MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of variant enzymes encompassed by the claim that can accept up to 20% sequence variation is highly variant and not limited to those variants disclosed in the specification and includes any polypeptide of any mutation. The sequence of SEQ ID NO: 2 is 430 amino acids in length which translates to modifications of ~90 amino 
8.	The scope of enablement rejection of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.
	(A) The breadth of the claims: As amended, claims 1-2 are drawn to an adenylosuccinate synthetase variant having at least 80% sequence identity to the amino acid sequence of SEQ ID NO:  2 and having adenylosuccinate synthetase activity, wherein amino acid corresponding to position 85 of the amino acid sequence of SEQ ID NO:  2 is substituted with a different amino acid.  The structure of the claimed variant adenylosuccinate synthetase variant that can accept up to a 20% sequence variation is unlimited. 
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed adenylosuccinate synthetase variant is structurally unilimited.  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of an an adenylosuccinate synthetase variant, i.e. an adenylosuccinate synthetase comprising the amino acid sequence of SEQ ID NO:  2 with the exception of a mutation at the position corresponding to position 85 of the amino acid sequence of SEQ ID NO: 2, wherein said variant has increased purine production 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicant’s remarks, applicants in summary contend that as amended, one skilled in the art would be able to make and using adenylosuccinate synthetase variants as claimed.
	This argument is found to be not persuasive in view of the modified rejection set forth above.  The genus of variant enzymes that are encompassed by the claims is not limited to those variants disclosed in the specification and includes any polypeptide of any mutation of up to 20% sequence variation.  The sequence of SEQ ID NO:  2 is 430 amino acids in length which 
Claim Rejections - 35 USC § 101
9.	The rejection of claims 1-2 under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more is withdrawn in view of applicant’s amendment to the claims to recite an adenylosuccinate synthetase variant having at least 80% sequence identity to the amino acid sequence of SEQ ID NO:  2 and having adenylosuccinate synthetase activity, wherein amino acid corresponding to position 85 of the amino acid sequence of SEQ ID NO:  2 is substituted with a different amino acid.  There is no evidence in the prior art of record that the claimed variant is a naturally occurring adenylosuccinate synthetase and is therefore markedly different in structure from any adenylosuccinate synthetase known in nature.  
Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Mehrota et al. (Biochmica et Biophysica Acta, 2010; cited on IDS filed on 10/21/2020) is withdrawn in view of applicant’s amendment to the claims to recite an adenylosuccinate synthetase variant having at least 80% sequence identity to the amino acid sequence of SEQ ID NO:  2 and having adenylosuccinate synthetase activity, wherein amino acid corresponding to position 85 of the amino acid sequence of SEQ ID NO:  2 is substituted with a different amino acid.  Mehrota et al. fails to teach or suggest the adenylosuccinate variant as claimed.
After Final Consideration Program 2.0
11.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
12.	Status of the claims:
	Claims 1-12 are pending.
	Claims 3-12 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-2 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656